—Order, Supreme Court, Bronx County (Howard Silver, J.), entered November 29,1999, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff allegedly slipped and fell on a puddle of beer in the main area of defendant American Legion Hall where party guests were dancing. Defendant moved for summary judgment dismissing the complaint on the ground that it had no actual or constructive notice of the alleged dangerous condition. Plaintiffs claim that a general dangerous condition might exist because party guests were carrying their drinks on a dance floor is legally insufficient to raise an issue as to defendant’s actual or constructive notice of the specific hazard that caused plaintiffs accident (see, Piacquadio v Recine Realty Corp., 84 NY2d 967, 969; see also, Winecki v West Seneca Post 8113, 227 AD2d 978). Concur — Nardelli, J. P., Tom, Ellerin, Buckley and Marlow, JJ.